Citation Nr: 0426337	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to July 1, 2003 for the veteran's psychotic disorder.  

2.  Entitlement to a disability rating in excess of 10 
percent subsequent to July 1, 2003, for the veteran's 
psychotic disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a noncompensable 
initial rating, for a psychotic disorder, not otherwise 
specified.  He responded by filing a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  He initially requested a personal hearing at the 
RO but withdrew his hearing request prior to any such hearing 
being held.  He has not requested another hearing.  

The veteran also perfected an appeal of the RO's June 1998 
denial of a prestabilization rating under 38 C.F.R. § 4.28.  
In a February 2001 Board decision and remand, the Board 
resolved the veteran's claim for a prestabilization rating, 
and remanded his claim for a increased initial rating to the 
RO for additional development.  In a subsequent August 2002 
rating decision, the RO awarded the veteran an initial rating 
of 50 percent for his psychotic disorder, effective from 
January 21, 1996.  Thereafter, the RO proposed to reduce the 
veteran's rating to 10 percent.  Such a reduction was 
accomplished in March 2003, effective from July 1, 2003.  
Based on these subsequent awards, the issues on appeal have 
been construed as noted above.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  For the period from January 21,1996, to July 1, 2003, the 
veteran's psychotic disorder was characterized by normal 
cognitive processes, an absence of psychotic symptoms, and 
occasional feelings of depression.  

3.  Subsequent to July 1, 2003, the veteran's psychotic 
disorder is characterized by occasional suspiciousness, 
normal concentration and memory, and an absence of psychotic 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an initial disability 
rating in excess of 50 percent for the veteran's psychotic 
disorder for the period prior to July 1, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9210 
(2003).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's psychotic disorder for 
the period subsequent to July 1, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9210 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remand, and the June 2002 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Gainesville, FL, and these records were obtained.  Private 
medical records have also been obtained from Care 1 
Outpatient Medical Centers.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA psychiatric examinations in 
conjunction with his claims; for these reasons, his appeals 
are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
June 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in July 1996, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in June 
2004, in light of the additional development performed 
subsequent to July 1996.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an increased initial rating for his 
service-connected psychotic disorder.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

I. Increased initial rating - Psychotic disorder prior to 
July 1, 2003

As was noted in the introduction, the veteran was assigned a 
50 percent initial rating for his service-connected psychotic 
disorder for the period prior to July 1, 2003.  For the 
reasons to be discussed below, an initial rating in excess of 
50 percent is not warranted for the veteran's psychiatric 
disability for this time period.  

The Board notes first that during the pendency of this 
appeal, the regulatory criteria for the evaluation of mental 
disorders was changed, effective November 7, 1996.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Prior to the regulatory changes, when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired by reason 
of psychoneurotic symptoms and the reliability, flexibility, 
and efficiency levels of the veteran was so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was warranted.  A 70 percent rating was assigned when 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9210 (1996).

Subsequent to the regulatory changes, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

Finally, a 100 percent rating is assigned when the evidence 
reflects total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9210 (2003).  

On May 1996, the veteran was examined by VA.  He stated that 
in July 1995, he was hospitalized at a military facility for 
psychiatric symptoms, including hearing voices.  At the time, 
he was under a great deal of stress due to family problems.  
He was retired from military service in January 1996.  At the 
time of the examination he was living with his parents and 
looking for work.  On objective examination, the veteran was 
appropriately dressed and groomed, with a normal mood and 
appropriate affect.  He displayed no evidence of auditory or 
visual hallucinations, perceptional deficits, or psychosis.  
His cognitive functions, including his orientation, memory, 
and abstract thinking were intact.  He denied being homicidal 
or suicidal.  The diagnosis was of psychosis by history, with 
no evidence of psychosis at the present time.  He was found 
competent by the VA examiner.  

In March 1997, the veteran was examined by a private 
physician pursuant to potential employment with the Postal 
Service.  His history of onset of a psychiatric disability 
during military service was noted, but no current psychiatric 
symptoms were observed.  

The veteran was next examined by VA in February 1998.  At the 
time he was a clerk for the health department, and had worked 
in a restaurant in the past.  He reported no psychotic 
symptomatology since 1995, and reported no homicidal or 
suicidal thoughts or plans, or visual hallucinations.  He 
also denied any feelings of depression.  On objective 
examination, the examiner found the veteran to be pleasant 
and cooperative, with a slightly retarded mood.  He was alert 
and fully oriented, with no abnormalities of his thought 
processes.  A Global Assessment of Functioning (GAF) score of 
70 was assigned, and his disability was characterized as 
mild.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 61-70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

The veteran's most recent VA psychiatric examination for the 
period at issue dates to August 2002.  He reported that in 
the past year, he had begun to feel a little nervous and 
depressed, and that "others are out to get him."  He was 
off his medication at that time.  However, more recently on 
resuming his medication, he had not had any psychotic 
symptoms, and his feelings of depression had lifted.  He 
reported living alone, but maintained contact with his mother 
and socializing with friends from his hometown.  He had 
worked in the past as a records clerk, but quit his last job 
in order to take care of his mother.  He had recently begun 
another fulltime position.  On objective examination he was 
cooperative and friendly, with an euthymic mood.  No 
impairment in thought processes or communication was noted.  
He denied any hallucinations or similar psychotic processes.  
Suicidal or homicidal thoughts or plans were also denied.  He 
was fully oriented with good personal hygiene.  His long-term 
memory was intact, but some mild short-term memory problems 
were observed.  No difficulty with day-to-day memory was 
reported by the veteran.  His speech was normal in rate and 
flow.  No recent panic attacks or episodes of severe anxiety 
were reported.  He also denied current depressive symptoms.  
The examiner found him competent to manage his financial 
benefits.  A GAF score of 70 was assigned.  His general 
impairment was characterized as mild as long as he was 
maintained on his medication.  

The veteran has also sought VA outpatient treatment since his 
separation from service.  At all times of record he has been 
alert and fully oriented, with no evidence of current 
psychosis.  A July 1996 treatment record noted some degree of 
social isolation, however.  

Considering first the criteria in effect prior to November 
1996, the preponderance of the evidence is against a 70 
percent rating for the veteran's psychotic disorder.  The 
veteran does not display severe impairment, as would warrant 
such an increase.  Since his initial in-service 
hospitalization in 1995, the veteran has generally been 
without psychotic symptoms, including hallucinations, 
delusions, or impaired thought processes.  At all times of 
record he has been alert and fully oriented, without 
homicidal or suicidal thoughts or plans.  He has no post-
service history of legal problems, and has required no 
prolonged hospitalizations for his psychotic disorder.  
Finally, he has been able to obtain and maintain employment 
on a fulltime basis.  Overall, the clear preponderance of the 
evidence is against the award of a 70 percent rating under 
the old criteria for the evaluation of psychiatric 
disabilities.  

Evaluation of the veteran's psychotic disorder under the 
revised rating criteria for psychiatric disabilities also 
does not indicate a 70 percent rating is warranted.  As was 
noted above, the veteran has not reported any homicidal or 
suicidal thoughts or plans.  He has also not reported any 
obsessive rituals or compulsive behaviors, and at all times 
of record his speech has been logical and fluent.  While he 
has reported occasional feelings of depression, these have 
not impaired his ability to function independently.  He has 
been observed to have adequate personal hygiene, with 
appropriate dress and grooming.  Overall, examiners have 
characterized his symptomatology has mild, and considered him 
competent to manage his own personal benefits.  Overall, the 
clear preponderance of the evidence is against the award of a 
70 percent rating under the revised criteria for the 
evaluation of psychiatric disabilities.  

Pursuant to the U.S. Court of Appeals for Veterans Claims 
(Court) holding in Fenderson, the Board has also considered 
whether a staged rating is warranted in the present case.  
Inasmuch as the veteran's 50 percent evaluation reflects the 
highest degree of impairment shown between the date of the 
grant of service connection for this disability and July 1, 
2003, there is no basis for a staged rating in the present 
case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against a 
70 percent initial rating under either the former or the 
revised criteria for the evaluation of psychiatric 
disabilities.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Psychotic disorder subsequent to July 
1, 2003

As was noted in the introduction, the veteran's disability 
rating was reduced to 10 percent effective from July 1, 2003.  
For the reasons to be discussed below, a disability rating in 
excess of 10 percent is not warranted for the veteran's 
psychotic disorder subsequent to July 1, 2003.  

Under the new rating criteria for psychiatric disabilities, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
awarded for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9210 (2003).  

The veteran has been examined by VA on several occasions 
subsequent to service, and these reports have been summarized 
above.  He was most recently examined in June 2004.  He 
reported no current psychiatric symptoms, including 
psychoses, depression, anxiety, mania, or obsessive-
compulsive behaviors.  He continued to obtain VA outpatient 
treatment on a 3-6 month basis, but had received no inpatient 
treatment since service separation.  Substance abuse was also 
denied.  He continued to use medication.  He lived on his own 
in a trailer, with no legal problems or arrests.  He was 
working on a fulltime basis, with no history of loss of work 
due to his psychotic disorder.  He stated he had very few 
friends and had limited social interaction.  He denied any 
adverse effects of his psychotic disorder on his employment, 
family functioning, physical health, or recreational 
pursuits.

On objective examination he was casually-groomed, and 
pleasant and cooperative with the examiner.  His eye contact 
was good and his speech was normal in rate and volume.  His 
mood was "pretty good", by his own assessment.  His affect 
was euthymic and slightly blunted, and his thought processes 
were goal-directed and coherent.  He reported a "little 
bit" of paranoia on occasion, but no hallucinations.  His 
thought content was appropriate.  Suicidal or homicidal 
thoughts or plans were denied.  His concentration, memory, 
calculation ability, fund of knowledge, and orientation were 
all within normal limits.  His abstract thought ability was 
also within normal limits.  The examiner found the veteran 
competent, and assigned a GAF score of 60.  A GAF score 
between 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV) 4th Ed. 
(1994).  

After reviewing the entirety of the medical record, the Board 
finds the preponderance of the evidence against a disability 
rating in excess of 10 percent for the veteran's psychotic 
disorder for the period subsequent to July 1, 2003.  
According to the June 2004 VA examination report, the veteran 
was without a depressed mood, anxiety, or panic attacks, 
although he had occasional suspicious of others.  On 
objective examination he was pleasant and cooperative, with 
no evidence of psychosis or mania.  His cognitive functioning 
was within normal limits, with no evidence of memory loss.  
He also denied auditory or visual hallucinations, and any 
suicidal or homicidal thoughts or plans.  He lived on his own 
and had a fulltime job.  He continued to receive periodic VA 
outpatient treatment, with medication, for his disability, 
but had had no inpatient treatment since service separation.  
Based on these findings, the Board finds the preponderance of 
the evidence to be against a 30 percent rating for the 
veteran's psychotic disorder for the period subsequent to 
July 1, 2003.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's psychotic disorder has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
psychotic disorder for the period subsequent to July 1, 2003.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 50 percent for the veteran's 
psychotic disorder prior to July 1, 2003, is denied.  

A disability rating in excess of 10 percent for the veteran's 
psychotic disorder subsequent to July 1, 2003, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



